DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Note
	The examiner will use the acronym VIN to denote Vehicle Identification Number to avoid having to type out the longhand. 

Response to Arguments
	Applicant’s cancellation of claims 4 and 14 moot the 112 rejections and those rejections are withdrawn.
	With regard to the art rejection, applicant’s arguments have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 
	With regard to the 101 rejection, applicant argues that the claims incorporate a practical application of the abstract idea.  Applicant further argues that the claims cite an improvement to vehicle recommendation systems and that the claims are similar to example 37 in the 2019 PEG examples.  
	The examiner disagrees.  With regard to the practical application, applicant merely claims the obtainment of data and then creates a recommendation on the basis of that data.  Applicant does not claim how any of that data is processed, the algorithms utilized on that data to obtain the results, nor how any of those non-claimed algorithms work.  This is not sufficient to be a practical application.  Similarly applicant fails to claim an improvement to vehicle recommendation systems for the same reasons as applicant failing to claim a practical application.  With respect to example 37, there does not appear to be much similarity between these claims and example 37 which discusses a graphical user interface and icon movement.  Thus, applicant’s arguments are not commensurate with the claims at issue and is not persuasive.  Finally, as the examiner has only noted that the generic computer components are well-understood, routine, and conventional, applicant’s arguments to the steps of the claim are not persuasive.  Thus the 101 rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, 15-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to identifying a vehicle which is akin to a method of organizing human activity (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

receiving one or more vehicle images via website data associated with the user; 
identifying one or more first-level traits from the one or more vehicle images, wherein the one or more first-level traits comprise at least one of a make, a model, a body style, a color, a door count, or a seat count of one or more vehicles in the one or more vehicle images; 
obtaining one or more vehicle identifications from the one or more vehicle images based on the one or more first-level traits; 
determining a value of each of the one or more first-level traits and/or the one or more vehicle identifications via one or more algorithms; 
determining the vehicle suggestion based on the value of each of the one or more first-level traits and/or the one or more vehicle identifications; and 
transmitting, to a device associated with the user, a notification indicating the vehicle suggestion.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include: 
One or more processors

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-13, 15, 18-22 are rejected under 35 USC 103 as being unpatentable over US 2016/0379260 Balasubramanian et al. (hereafter Bal) in view of US 2012/0185474, Hansen et al. (hereafter Hansen) and 2012/0230548 Calman et al. (hereafter Calman)

1. A computer-implemented method for providing a vehicle suggestion to a user based on image analysis, the method comprising: 
identifying, via one or more processors, one or more vehicle images from the website data; (Bal ¶19 receives posted images from social media) 
transmitting, to a device associated with the user, a notification indicating the vehicle suggestion. (Bal ¶52 provides a notification of a recommendation of a product)   

Bal does not disclose
receiving, via one or more processors of a computer system, an indication from a device associated with the user granting access to website data associated with the user; 
receiving, via the one or more processors, the website data based on the access granted;

However, in another social networking prior art, Hansen ¶21-23 receives permission from a user to grant access.  As this is a computing system, the permission is received from a device of the user.  ¶21-23 also then receives data from the website according to the permission rules.  It would have been obvious to modify the system of Bal to include receiving user permission to access private data for the purposes of safeguarding personal data/privacy as taught by Hansen (¶16).

Bal/Hansen does not disclose that the images are vehicle images or that the notification is a vehicle suggestion.  Calman discloses 
identifying, via the one or more processors, one or more first-level traits from the one or more vehicle images, wherein the one or more first-level traits comprise at least one of a make, a model, a body style, a color, a door count, or a seat count of one or more vehicles in the one or more vehicle images;  (Calman ¶12 discloses capturing a vehicle identification number (VIN); the examiner notes that the VIN identifies various first level traits such as make, model, body style, etc. and that through the VIN, other traits can be identified for the particular car.  See VIN Lookup – How To (attached NPL cited as evidence of what a VIN is) for a description of what is in a VIN.  As the VIN was identified in the images, the first level traits are therefore identified from the vehicle images.)
obtaining, via the one or more processors, one or more vehicle identifications from the one or more vehicle images based on the one or more first-level traits;  (Calman ¶12 discloses obtaining a VIN) 
determining, via the one or more processors, a value of each of the one or more first-level traits and/or the one or more vehicle identifications via one or more algorithms;  (The examiner notes that a computer uses algorithms in order to perform processing, therefore, the determination of the values is done via algorithm)  
determining, via the one or more processors, the vehicle suggestion based on the value of each of the one or more first-level traits and/or the one or more vehicle identifications; and (The VIN identifies a vehicle) 

As Bal teaches the capture of images from any sort for extracting identification of products and services.  Calman ¶7-8 discloses the capture of image of a portion of a vehicle to obtain identification information.  Therefore, it would have been obvious to modify the system of Bal with the specific vehicle product identification of Calman for the purposes of applying a specific product functionality to the general product information extracting techniques of Bal.  In other words, Bal teaches a genus of products while Calman teaches a specific species of item within the genus of Bal.

Claim 11 is rejected under a similar rationale. 

2. The computer-implemented method of claim 1, wherein the website data includes the data from one or more social network accounts associated with the user, and at least one of the one or more vehicle images identified from the website data includes a vehicle image from the one or more social network accounts.  (Bal ¶43 discloses social network images; Calman ¶7-8 discloses vehicle images)

Claim 12 is rejected under a similar rationale. 

3. The computer-implemented method of claim 2, wherein receiving, via the one or more processors, the website data includes: 
determining, via the one or more processors, when the user associates the vehicle image with the one or more social network accounts associated with the user; and (Bal ¶43 notes social media interactions in real time) 
in accordance with a determination that the user associates the vehicle image with the one or more social network accounts associated with the user, receiving, via the one or more processors, the vehicle image from the one or more social network accounts associated with the user. (Bal ¶43 receives the social media images) 

Claim 13 is rejected under a similar rationale. 

5. The computer-implemented method of claim 1, wherein each value is a weighted value associated with a frequency that each of the one or more first-level traits and/or each of the one or more vehicle identifications appear in the one or more vehicle images.  (Bal ¶38 places a greater weight on multiples of similar shapes, which in a photo of a car could be doors, seats, etc.) 

Claim 15 is rejected under a similar rationale. 

8. The computer-implemented method of claim 1, further including: determining, via the one or more processors, one or more second-level traits based on the one or more vehicle identifications, wherein the one or more second-level traits comprise at least one of an engine type, a manufacturing region, or a manufacturing year of the one or more vehicles indicated via the one or more vehicle images; determining, via the one or more processors, a value of each of the one or more second-level traits; and (Calman ¶12 discloses capturing a vehicle identification number (VIN); the examiner notes that the VIN identifies various first level traits such as make, model, body style, etc. and that through the VIN, other traits can be identified for the particular car.  See VIN Lookup – How To (attached NPL cited as evidence of what a VIN is) for a description of what is in a VIN.  As the VIN was identified in the images, the first level traits are therefore identified from the vehicle images)
determining, via the one or more processors, the vehicle suggestion based on the value of each of the one or more first-level traits and the one or more second-level traits.  (The VIN identifies a vehicle)

Claim 18 is rejected under a similar rationale. 

9. The computer-implemented method of claim 8, wherein the one or more second- level traits further include at least a vehicle price of the one or more vehicles indicated via the one or more vehicle images.  (Calman ¶10 discloses the price of the vehicle)

As to claim 10
10. The computer-implemented method of claim 1, wherein determining the vehicle suggestion includes determining the vehicle suggestion via a trained machine learning algorithm.

Bal, Hansen and Calman do not explicitly disclose using a machine-learned model for determining products, however, it would have been obvious to use a machine-learned model for determining products under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:

Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Bal, Hansen, and Calman’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations as taught by the various NPL articles.
	
Claim 19 is rejected under a similar rationale. 

21.  The computer-implemented method of claim 1, wherein the website data includes one or more types of website data, and receiving the indication granting access to website data comprises receiving login information for the one or more types of the website data.  (Hansen ¶21, multiple types of website data; ¶23 discloses an authorization key, which is interpreted to be login information) 

22.  The computer-implemented method of claim 1, wherein the website data associated with the user to which access is granted is only a subset of a plurality of types of website data.  (Hansen ¶21 permission applied to individual entries)

Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over Bal Hansen and Calman in view of US 2011/0106817 Pan et al. (hereafter Pan) 

Bal, Hansen, Calman do not disclose
6. The computer-implemented method of claim 5, further including: generating, via the one or more processors, a matrix of the one or more first-level traits and/or the one or more vehicle identifications based on each weighted value; and 
determining, via the one or more processors, the vehicle suggestion based on the matrix.

Pan Abstract discloses creating a weighted matrix and generating recommendations based on that weighted matrix.  See also discussion in ¶16-34.  It would have been obvious to modify the system of Bal, Hansen, and Calman to utilize a weighted matrix for the purposes of creating a better recommendation as taught by Pan (¶2-4)

Claim 16 is rejected under a similar rationale.

Claims 7 and 17 are rejected under 35 USC 103 as being unpatentable over Bal Hansen and Calman in view of US 2003/0105682, Dicker et al. (hereafter Dicker). 

Bal, Hansen and Calman do not disclose
7. The computer-implemented method of claim 5, wherein each weighted value includes a weight based on more recently viewed vehicle images from the website data.  

Dicker ¶91 discloses giving more recently viewed items a greater weight.  It would have been obvious to provide a weight based on recently viewed items for the purposes of presuming there is a greater affinity for items more recently viewed than in the past as taught by Dicker (¶91).

Claim 17 is rejected under a similar rationale. 

Claim 20 is rejected under 35 USC 103 as being unpatentable over Bal and Calman.

20. A computer-implemented method for providing a vehicle suggestion to a user based on image analysis, the method comprising: 
receiving, via one or more processors, website data associated with the user, wherein the website data includes one or more vehicle images from social network accounts associated with the user; 

detecting, via the one or more processors, an opening of an application on a device associated with the user, the application associated with vehicle searching; and (Bal ¶31-33, a recommendation program is run on a client computing device; see also ¶35)
in response to the opening of the application and without the user interacting with the application to perform a vehicle search, providing a vehicle suggestion based on the website data for automatic display within a user interface of the application by: (Bal ¶35 utilizes the application and receives an image; note the receipt of an image is not “performing a search”) 
transmitting, to a device associated with the user, a notification indicating the vehicle suggestion. (Bal ¶52 provides a notification of a recommendation of a product)   

Bal/does not disclose that the images are vehicle images or that the notification is a vehicle suggestion.  Calman discloses 
identifying, via the one or more processors, one or more first-level traits from the one or more vehicle images, wherein the one or more first-level traits comprise at least one of a make, a model, a body style, a color, a door count, or a seat count of one or more vehicles in the one or more vehicle images;  (Calman ¶12 discloses capturing a vehicle identification number (VIN); the examiner notes that the VIN identifies various first level traits such as make, model, body style, etc. and that through the VIN, other traits can be identified for the particular car.  See VIN Lookup – How To (attached NPL cited as evidence of what a VIN is) for a description of what is in a VIN.  As the VIN was identified in the images, the first level traits are therefore identified from the vehicle images.)
obtaining, via the one or more processors, one or more vehicle identifications from the one or more vehicle images based on the one or more first-level traits;  (Calman ¶12 discloses obtaining a VIN) 
determining, via the one or more processors, a value of each of the one or more first-level traits and/or the one or more vehicle identifications via one or more algorithms;  (The examiner notes that a computer uses algorithms in order to perform processing, therefore, the determination of the values is done via algorithm)  
determining, via the one or more processors, the vehicle suggestion based on the value of each of the one or more first-level traits and/or the one or more vehicle identifications; and (The VIN identifies a vehicle) 

As Bal teaches the capture of images from any sort for extracting identification of products and services.  Calman ¶7-8 discloses the capture of image of a portion of a vehicle to obtain identification information.  Therefore, it would have been obvious to modify the system of Bal with the specific vehicle product identification of Calman for the purposes of applying a specific product functionality to the general product information extracting techniques of Bal.  In other words, Bal teaches a genus of products while Calman teaches a specific species of item within the genus of Bal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684